  Case 19-11258-KHK                      Doc 6 Filed 04/24/19 Entered 04/25/19 00:24:53                                  Desc Imaged
                                              Certificate of Notice Page 1 of 5
Information to identify the case:
Debtor 1              Joni J Johnson                                                    Social Security number or ITIN        xxx−xx−8521
                      First Name   Middle Name   Last Name                              EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Eastern District of Virginia
                                                                                        Date case filed for chapter 7 4/18/19
Case number:          19−11258−KHK


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read all pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                             About Debtor 1:                                        About Debtor 2:

1.     Debtor's full name                    Joni J Johnson

2.     All other names used in the
       last 8 years

3.     Address                               50 Lafayette St
                                             Stafford, VA 22554−7699

4.     Debtor's attorney                     Robert R. Weed                                         Contact phone (703) 335−7793
       Name and address                      Law Offices Of Robert Weed                             Email: robertweedlaw@yahoo.com
                                             1376 Old Bridge Rd
                                             Suite 101−4
                                             Woodbridge, VA 22192

5.     Bankruptcy trustee                    Donald F. King                                         Contact phone (703) 218−2100
       Name and address                      1775 Wiehle Avenue, Suite 400                          Email: Kingtrustee@ofplaw.com
                                             Reston, VA 20190
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
  Case 19-11258-KHK                      Doc 6 Filed 04/24/19 Entered 04/25/19 00:24:53                                  Desc Imaged
                                              Certificate of Notice Page 2 of 5
Debtor Joni J Johnson                                                                                         Case number 19−11258−KHK


6. Bankruptcy clerk's office                     200 South Washington Street                            For the Court:
                                                 Alexandria, VA 22314
    Documents in this case may be                                                        Clerk of the Bankruptcy Court:
    filed at this address. You may         Hours open Monday − Friday, 9:00 AM − 4:00 PM William C. Redden
    inspect all records filed in this case ET, except on holidays.
    at this office or online at                                                          Date: April 22, 2019
    www.pacer.gov.                         Contact phone 703−258−1200
    McVCIS 24−hour case
    information:
    Toll Free 1−866−222−8029

7. Meeting of creditors                          May 16, 2019 at 12:00 PM                               Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a         1725 Duke Street, Suite 520,
    questioned under oath. In a joint case,                                                             Alexandria, VA 22314
    both spouses must attend. Creditors may      later date. If so, the date will be on the court
    attend, but are not required to do so.       docket.


8. Presumption of abuse                          The presumption of abuse arises.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or           Filing deadline: July 15, 2019
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of
                                                   the subdivisions of 11 U.S.C. § 727(a)(2)
                                                   through (7),
                                                   or
                                                 • if you want to have a debt excepted from
                                                   dischargeunder 11 U.S.C § 523(a)(2),
                                                   (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be
                                                   denied under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                      Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property       conclusion of the meeting of
                                                 as exempt. If you believe that the law does not        creditors
                                                 authorize an exemption claimed, you may file an
                                                 objection.

10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a
                                                 proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless   will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.               deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.
                                                                                                               For more information, see page 3 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 2
  Case 19-11258-KHK                   Doc 6 Filed 04/24/19 Entered 04/25/19 00:24:53                                      Desc Imaged
                                           Certificate of Notice Page 3 of 5
Debtor Joni J Johnson                                                                                          Case number 19−11258−KHK


12. Exempt property                    The law allows debtors to keep certain property as exempt. Fully exempt property will not be
                                       sold and distributed to creditors. Debtors must file a list of property claimed as exempt. You
                                       may inspect that list at the bankruptcy clerk's office or online at www.pacer.gov. If you believe
                                       that the law does not authorize an exemption that the debtors claim, you may file an objection.
                                       The bankruptcy clerk's office must receive the objection by the deadline to object to
                                       exemptions in line 9.
13. Local Rule Dismissal               Case may be dismissed for failure to timely file lists, schedules and statements, or to attend
    Warning                            meeting of creditors. (Local Bankruptcy Rules 1007−1, 1007−3, and 2003−1.) Trustee may at
                                       the meeting give notice of intention to abandon property burdensome or of inconsequential
                                       value or intent to sell nonexempt property that has an aggregate gross value less than
                                       $2,500. Objections thereto must be filed pursuant to Local Bankruptcy Rules 6004−2 and
                                       6007−1.
14. Payment of Fees for                Exact Change Only accepted as of December 16, 2013, for payment of fees and services.
    Alexandria Case and                Payment may be made by non−debtor's check, money order, cashier's check made payable
    Adversary Filing and               to Clerk, U.S. Bankruptcy Court, or any authorized non−debtor's credit card.
    Miscellaneous Requests
Electronic bankruptcy notices are delivered faster than the U.S. Mail if you have a PC with Internet connection or a Fax machine.
For more information, go to bankruptcynotices.uscourts.gov or call, toll free: 877−837−3424. Case/docket information available
on Internet @ www.vaeb.uscourts.gov

ATTENTION DEBTORS: Receive your court notices and orders by email through the DeBN. Same−day delivery. Convenient
Access. Free. For more information and to download the request form, go to www.vaeb.uscourts.gov and select the Debtor
Electronic Bankruptcy Noticing link from the ATTENTION DEBTORS DeBN banner.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline           page 3
      Case 19-11258-KHK         Doc 6 Filed 04/24/19 Entered 04/25/19 00:24:53                 Desc Imaged
                                     Certificate of Notice Page 4 of 5
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                  Case No. 19-11258-KHK
Joni J Johnson                                                                          Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0422-9           User: glennj                 Page 1 of 2                   Date Rcvd: Apr 22, 2019
                               Form ID: 309A                Total Noticed: 46


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 24, 2019.
db              Joni J Johnson,    50 Lafayette St,     Stafford, VA 22554-7699
14819929        AES/PHEAA,    Po Box 61047,    Harrisburg, PA 17106-1047
14819931       +AMEX DEPT. Stores,     PO Box 8218,    Mason, OH 45040-8218
14819928       +Advanced MD,    PO Box 413120,     Salt Lake City, UT 84141-3120
14819932        Austin Ridge HOA,     Po Box 60845,    Phoenix, AZ 85082-0845
14819933       +Bank of America,    5109 S. Broadband Lane,     Sioux Falls, SD 57108-2208
14819934       +Beard and Associates LLC,     3401 Rochester Rd A,     Royal Oak, MI 48073-2831
14819935       +CBE/Dominion Energy VA,     PO Box 2547,    Waterloo, IA 50704-2547
14819936        Cigna,    Po Box 1259,    Oaks, PA 19456-1259
14819937        Citi Cards/Costco,     Po Box 9001016,    Louisville, KY 40290-1016
14819938       +Comcast,    PO Box 70219,    Baltimore, MD 21237
14819939       +County of Fairfax,     PO Box 10202,    Fairfax, VA 22035-0202
14819940       +County of Fairfax,     Dept. of Tax Administration,     PO Box 10203,    Fairfax, VA 22035-0203
14819941        Courthouse Square LLC,     2124 Jefferson Davis Hwy,     Stafford, VA 22554-7264
14819942       +Dominion Energy Virginia,     PO Box 26543,    Richmond, VA 23290-0001
14819944        Fire safety Systems,     Po Box 944,    Fredericksbrg, VA 22404-0944
14819945        Francis Leftwich,      112 Mount Perry Dr,    Stafford, VA 22554-4865
14819946        Hanover Insurance Group,     Po Box 580045,    Charlotte, NC 28258-0045
14819947       +IRS c/o Attorney Gen William Barr 3 of 3,      10th St & Constitution Ave NW Rm 6313,
                 Washington, DC 20530-0001
14819948       +IRS c/o US Attorney 2 of 3,     2100 Jamieson Ave,     Alexandria, VA 22314-5794
14819952       +Mary Washington Healthcare/ODC Recovery,      2300 Fall Hill Ave Ste 314,
                 Fredericksburg, VA 22401-3343
14819953       +Mary Washington Hospital,     1001 Sam Perry Blvd,     Fredericksburg, VA 22401-4453
14819954       +Medical Imaging of Fredericksburg,      1201 Sam Perry Blvd 102,    Fredericksburg, VA 22401-4490
14819956       +Pearson,    221 River St,    Hoboken, NJ 07030-5990
14819958        PermaTreat Pest Control,     Po Box 8260,    Fredericksbrg, VA 22404-8260
14819960        Sears,    Po Box 6268,    Sioux Falls, SD 57117
14819961       +Stafford County,    PO Box 68,     Stafford, VA 22555-0068
14819962       +Stafford County GDC,     1300 Courthouse Rd.,     Stafford, VA 22554-7232
14819964       +Stafford County Treasurer,     1300 Courthouse Rd. 2nd Flr,     Stafford, VA 22554-7232
14819963        Stafford County Treasurer,     Po Box 68,    Stafford, VA 22555-0068
14819966        Street shares,    1900 Campus Commons Dr Ste 200,      Reston, VA 20191-1566
14819971        TSYS,    Po Box 3190,    Omaha, NE 68103-0190
14819969        The Hartford Billing Company,      Po Box 660916,    Dallas, TX 75266-0916
14819970        The Palms Country Club and Resort Condominium Asso,       Po Box 845189,    Dallas, TX 75284-5189
14819972        Virginia Premier,     Po Box 4369,    Richmond, VA 23220-8369

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: robertweedlaw@yahoo.com Apr 23 2019 03:09:03       Robert R. Weed,
                 Law Offices Of Robert Weed,    1376 Old Bridge Rd,    Suite 101-4,    Woodbridge, VA 22192
tr             +EDI: BDFKING Apr 23 2019 06:53:00      Donald F. King,    1775 Wiehle Avenue, Suite 400,
                 Reston, VA 20190-5159
14819930       +EDI: AMEREXPR.COM Apr 23 2019 06:53:00      American Express,    PO Box 981537,
                 El Paso, TX 79998-1537
14819943        EDI: TSYS2.COM Apr 23 2019 06:53:00      DSNB/Macys,    Po Box 8218,    Mason, OH 45040-8218
14819949       +EDI: IRS.COM Apr 23 2019 06:53:00      IRS Centralized Insolvency OP 1 of 3,      PO Box 7346,
                 Philadelphia, PA 19101-7346
14819951       +EDI: CBSKOHLS.COM Apr 23 2019 06:53:00      Kohls/Cap One,    N56 W 17000 Ridgewood Dr,
                 Menomonee Falls, WI 53051-5660
14819951       +E-mail/Text: bncnotices@becket-lee.com Apr 23 2019 03:09:26        Kohls/Cap One,
                 N56 W 17000 Ridgewood Dr,   Menomonee Falls, WI 53051-5660
14819955       +E-mail/Text: bnc@nordstrom.com Apr 23 2019 03:09:29       Nordstrom/TD Bank,    PO Box 13589,
                 Scottsdale, AZ 85267-3589
14819957       +E-mail/Text: bkrgeneric@penfed.org Apr 23 2019 03:09:21       Pentagon Federal Credit Union,
                 1001 N. Fairfax St.,   Alexandria, VA 22314-1797
14819965        EDI: CITICORP.COM Apr 23 2019 06:53:00      Staples-C/CBNA,    Po Box 6497,
                 Sioux Falls, SD 57117-6497
14819968       +EDI: STF1.COM Apr 23 2019 06:53:00      SunTrust Bank,    PO Box 4997,    Richmond, VA 32802-4997
14819967       +EDI: STF1.COM Apr 23 2019 06:53:00      Suntrust,    PO Box 79079,    Baltimore, MD 21279-0079
                                                                                               TOTAL: 12

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
14819959         Robyn Peterson
14819950*        IRS Centralized Insolvency OP 1 of 3,   Po Box 7436,    Philadelphia, PA 19101-7436
                                                                                              TOTALS: 1, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.
       Case 19-11258-KHK                Doc 6 Filed 04/24/19 Entered 04/25/19 00:24:53                              Desc Imaged
                                             Certificate of Notice Page 5 of 5


District/off: 0422-9                  User: glennj                       Page 2 of 2                          Date Rcvd: Apr 22, 2019
                                      Form ID: 309A                      Total Noticed: 46


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 24, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 19, 2019 at the address(es) listed below:
              Donald F. King   Kingtrustee@ofplaw.com, va50@ecfcbis.com
              John P. Fitzgerald, III   ustpregion04.ax.ecf@usdoj.gov
              Robert R. Weed   on behalf of Debtor Joni J Johnson robertweedlaw@yahoo.com,
               atty_robertweedcases@trustesolutions.com;Rvnotices@gmail.com;robertweedcases@gmail.com;LawOffices
               OfRobertWeed@jubileebk.net
                                                                                            TOTAL: 3
